DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 03/12/2021 are acceptable for examination proceedings.

Response to Arguments
5.	Applicant’s arguments, see the remarks, filed on 04/22/2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 102 have been fully considered and are persuasive in view of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Okada et al. (US Pub. Nº 2011/0242196).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-4, 6-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al. (US Pub. Nº 2015/0091973), in view of Okada et al. (US Pub. Nº 2011/0242196).

9.	Regarding independent claim 1: Ikoshi et al. disclosed an ink for ink jet recording ([0022], line 1), the ink comprising: 
 	Pigment ([0022], line 1); 
 	colloidal silica ([0214], lines 1-2 and [0215], line 1); 
 	amine ([0240], line 3); and 
 	amino acid ([0094], lines 1-6).
 	Ikoshi et al. are silent about wherein the amine includes tripropanolamine.
 	Okada et al. disclosed an ink for in jet recording ([0042], lines 1-2) comprising a pigment ([0063], line 1), colloidal silica ([0085], line 8), amino acid ([0057], line 3) and tripropanolamine ([0062], lines 1-4).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Okada et al. with those of Ikoshi et al. by using tripropanolamine in the ink composition in order to prevent clogging of the ejection nozzles as disclosed by Okada et al. in paragraph [0062].

10.	Regarding claim 2: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 1, wherein an average particle diameter of the colloidal silica is 10 nm to 70 nm (Ikoshi et al. [0222], lines 1-2).

11.	Regarding claim 3: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 1, wherein a surface of the colloidal silica is treated with alumina (Ikoshi et al. [0218], lines 1-3).

12.	Regarding claim 4: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 1, the ink further comprising unsaturated fatty acid (Ikoshi et al. [0318], lines 1-7).

13.	Regarding claim 6: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 1, the ink further comprising acetylene glycol (Okada et al. [0061], lines 1-3).

14.	Regarding claim 7: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 1, wherein the amine includes triethanolamine (Ikoshi et al. [0192], lines 1-2).

15.	Regarding claim 8: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 1, the ink further comprising alkali metal hydroxide (Ikoshi et al. [0240], lines 1-4).

16.	Regarding claim 9: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 8, wherein the alkali metal hydroxide is potassium hydroxide, sodium hydroxide, or lithium hydroxide (Ikoshi et al. [0240], lines 1-4).

17.	Regarding claim 10: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 1, wherein the amino acid is trimethylglycine or dimethylglycine (Okada et al. [0057], line 1-4).

18.	Regarding claim 12: The combination of Ikoshi et al. and Okada et al. disclosed an ink jet recording apparatus comprising: an ink jet head that ejects the ink for ink jet recording according to claim 1 (See the rejection of claim 1), wherein the ink jet recording apparatus records an image by attaching, to a recording medium (Ikoshi et al. [0015], lines 1-3), the ink ejected from the head while moving the head or the recording medium at a relative speed equal to or higher than 0.5 m/s (Ikoshi et al. [0459], lines 1-3).

19.	Regarding claim 13: The combination of Ikoshi et al. and Okada et al. disclosed an ink jet recording apparatus comprising: a line head having a region of nozzles formed in an intersecting direction intersecting a transport direction of a recording medium, the region covering a printing region of the recording medium in the intersecting direction, wherein the line head records an image by ejecting the ink for ink jet recording according to claim 1 through the nozzles and attaching the ejected ink to the recording medium (Ikoshi et al. [0365], lines 1-4).

20.	Regarding claim 14: The combination of Ikoshi et al. and Okada et al. disclosed an ink jet recording apparatus comprising: a line head having a region of nozzles formed in an intersecting direction intersecting a transport direction of a recording medium, the region covering a printing region of the recording medium in the intersecting direction (Ikoshi et al. [0365], lines 1-4); and the ink according to claim 1 (See the rejection of claim 1).

21.	Regarding claim 15: The combination of Ikoshi et al. and Okada et al. disclosed an ink jet recording method comprising: ejecting the ink for ink jet recording according to claim 1 (See the rejection of claim 1) from an ink jet head to a recording medium moving with respect to the ink jet head (Ikoshi et al. [0365], lines 1-4) at a relative speed equal to or higher than 0.5 m/s (Ikoshi et al. [0459], lines 1-3).
 
22.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al. (US Pub. Nº 2015/0091973), in view of Okada et al. (US Pub. Nº 2011/0242196) as applied to claims 1-4, 6-10 and 12-15 above, and further in view of Nakano (US Pub. Nº 2007/0237911).

23.	Regarding claim 5: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 4.
 	The combination of Ikoshi et al. and Okada et al. is silent about wherein the unsaturated fatty acid is oleic acid or linoleic acid.
 	Nakano disclosed a similar invention with an ink composition for forming an ink-receiving layer ([0009], lines 1-2), comprising a pigment ([0011], lines 1-2), colloidal silica ([0123], line ), amino acid ([0019], line 5), amines ([0055], lines 1-7), and an unsaturated fatty acid, wherein the unsaturated fatty acid is oleic acid or linoleic acid ([0085], lines 1-3 and [0086], lines 9-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakano with those of the combination of Ikoshi et al. and Okada et al. by adding a fatty acid to the ink composition in order to adjust the surface tension of the ink as disclosed by Nakano in paragraph [0085].

24.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ikoshi et al. (US Pub. Nº 2015/0091973), in view of Okada et al. (US Pub. Nº 2011/0242196) as applied to claims 1-4, 6-10 and 12-15 above, and further in view of Imamura et al. (JP Pub. Nº 2013-053175).

25.	Regarding claim 11: The combination of Ikoshi et al. and Okada et al. disclosed the ink for ink jet recording according to claim 1.
 	The combination of Ikoshi et al. and Okada et al. is silent about wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or more and 10% by mass or less relative to a total mass or the ink.
 	Imamura et al. disclosed a similar invention with an ink composition for inkjet recording ([0004], line 1), comprising a pigment ([0003], lines 1-3), amines ([0034], lines 7-9), and amino acid ([0071], lines 1-4), and colloidal silica, wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or more and 10% by mass or less relative to a total mass or the ink ([0104], lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Imamura et al. with those of the combination of Ikoshi et al. and Okada et al. by adding colloidal silica to the ink composition in the amount disclosed in order to prevent deterioration in liquid repellency of the ink jet head as disclosed by Imamura et al. in paragraph [0104].

Conclusion
26.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
27.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853